—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Leone, J.), rendered February 27, 1997, convicting him of robbery in the second degree and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal the defendant contends that the record fails to support the trial court’s determination that his decision to represent himself was a competent, intelligent, and voluntary relinquishment of his right to counsel (see, People v Sawyer, 57 NY2d 12, cert denied 459 US 1178). However, a “careful and realistic” reading of the record supports the conclusion that the defendant’s decision to proceed pro se was a knowing and intelligent one (see, People v Whitted, 113 AD2d 454, 455; People v *324Vivenzio, 62 NY2d 775). A defendant’s prior exposure to legal procedures is relevant to resolving the question of whether his decision to proceed pro se was a voluntary and intelligent choice (see, People v McIntyre, 36 NY2d 10).
Here, the defendant had been arrested on at least seven occasions on weapons possession charges and on many other occasions for a variety of other offenses and convicted of at least one felony. He also made repeated pro se motions in the instant matter and represented himself in a prior criminal action. In addition, the defendant’s court-appointed attorney actively participated in the defendant’s case by assisting the defendant during the Sandoval hearing and jury selection as well as other aspects of the trial and sentencing. Most significantly, the defendant was repeatedly warned that his case would be tried like any other case and that no concessions would be made because he was representing himself.
Under the facts of this case, the sentence imposed was not harsh or excessive (see, CPL 470.15 [6]; People v Suitte, 90 AD2d 80). Thompson, J. P., Joy, McGinity and Feuerstein, JJ., concur.